The Honorable Lu Hardin State Senator 309 S. Vancouver Russellville, Arkansas 72801
Dear Senator Hardin:
This is in response to your request for an opinion, on behalf of a constituent, on whether a fire department needs permission from the city, state, or any other agency to place a fire hose across the road at the scene of a fire.
Please note that I have attached a copy of Opinion Number 90-183, previously issued by this office, in which this question is addressed. I concur with former Attorney General Clark's opinion as stated therein.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb